Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Schultz US PGPub: US 2013/0227651 A1 Aug. 29, 2013 and in view of
Matsunaga US PGPub: US 2017/0311863 A1 Nov. 2, 2017.

Regarding claims 1, 9, Schultz discloses,

a control method for an electronic device and an electronic device (multi-factor biometric authentication of a user of a mobile device. Resources subject to or associated with the authentication procedure may involve a user device 101a-101n - e.g., a server, workstation, mobile device, data store  etc., – ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), the method comprising and the electronic device comprising: 

a camera (user device 101a having sensors 117 – camera/video capture – Fig. 1/117, paragraphs 0021, 0034);
a display (display 405 of the mobile device 403 – Fig. 4B/405, paragraph 0081); 
a memory (memory – Fig. 5/memory); and 
a processor (processor (Fig. 5) configured to:

based on a preset event being detected (an indication of the specific resources to which the user is being granted access – paragraph 0086. Enabling the biometric authenticator 103 to recognize various bodily gestures and motions unique to the user – paragraph 0032), acquiring a user image by photographing a user (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment. The biometric authenticator 103 captures, via the mobile device, a first biometric data and a second biometric data for the user – Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076); 

acquiring a facial image including the user's face from the photographed user image and storing the facial image (the biometric data may be equivalent to any captured voice, face, fingerprint, iris, retinal, vein, and other data collected in relation to a particular user. The biometric data is achieved. Once achieved – i.e., captured - , the biometric data is stored and enrollment is complete – Fig. 2/227, paragraphs 0019, 0058); and 

based on a user input for identification of the facial image being received (depending on the authentication scheme, that the enrollment process can be prompted by the resource to be accessed or activated by the user directly - e.g., via a user interface for interacting with the biometric authenticator 103 – paragraph 0020), 

but, does not disclose, providing the stored facial image on the basis of at least one of a time and a place.

Matsunaga teaches, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature.  (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature (paragraph 0027).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, paragraphs 0023, 0027) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claims 2, 10, Schultz discloses all the claimed features,

tut, does not disclose, the control method of claim 1, further comprising: analyzing the facial image and determining an emotion corresponding to the facial image among a plurality of emotions 

Schultz briefly teaches, the authentication may therefore be predicated upon analysis of voice and facial characteristics of the user in conjunction with a predetermined motion or gesture - e.g., a secret facial expression or a specific sequence of facial features (paragraph 0032).

Matsunaga teaches, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature.  (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature (paragraph 0027).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, paragraphs 0023, 0027) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claims 3, 11, Schultz discloses,

the control method of claim 2, wherein the providing comprises: based on a user input for identification of an emotion corresponding to the facial image being received (depending on the authentication scheme, that the enrollment process can be prompted by the resource to be accessed or activated by the user directly - e.g., via a user interface for interacting with the biometric authenticator 103 – paragraph 0020), 

but, does not disclose, classifying the plurality of determined emotions during a preset period; and providing the facial image corresponding to the classified emotions.

Matsunaga teaches, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature.  (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature (paragraph 0027).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, paragraphs 0023, 0027) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claims 4, 12, Schultz discloses,

the control method of claim 1, wherein the storing further comprises: based on data related to the time that the user image is photographed being present, matching the photographed user image and the data and storing them (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment. The correlation is based on a comparing and/or recognizing of a first and second set of biometric data. – paragraph 0029).

Regarding claims 5, 13, Schultz discloses,

the control method of claim 1, wherein the storing comprises: matching location information corresponding to the photographed user image with the user image and storing them (portion 453 of the message 451 includes an indication of the specific resource to which the user is being granted access. In response to the authentication, the security gate 429 is opened for permitting entry by the user – Fig. 4/4i TO: NTC41 DATA CENTER, paragraphs 0086, 0087. The biometric authenticator 103 may maintains log data 107d for logging details regarding one or more successful and failed biometric authentication sessions or attempts. These details may include, for example, a date of session establishment or attempt thereof, a number of successful or unsuccessful attempts, time duration of access to a resource or session length, etc. – paragraph 0031).

Regarding claims 6, 14, Schultz discloses,

the control method of claim 1, wherein the providing further comprises: based on the stored facial image being present in a plural number, providing the plurality of facial images in the form of a panorama (the log data 107d may be retrieved for enabling non-repudiation and accountability of biometric authentication transactions. It is important that we only use the term "recording" as intended, for example, the recording of biometric and communication data stored in Log Data 107d and available to support later data analysis including statistics and information accountability auditing – paragraph 0031),

but, does not disclose, providing the plurality of facial images in the form of a panorama on the basis of at least one of a time and a place

Matsunaga teaches, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature.  (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature (paragraph 0027).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, paragraphs 0023, 0027) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claims 7, 15, Schultz discloses,

the control method of claim 1, wherein the preset event is at least one of a lock release event (multi-factor biometric authentication of a user of a mobile device. Resources subject to or associated with the authentication procedure may involve a user device 101a-101n - e.g., a server, workstation, mobile device, data store  etc., – ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086. Depending on the authentication scheme, that the enrollment process can be prompted by the resource to be accessed or activated by the user directly - e.g., via a user interface for interacting with the biometric authenticator 103 – paragraph 0020), a text message reception event, a phone call reception event, an application execution event (depending on the authentication scheme, that the enrollment process can be prompted by the resource to be accessed or activated by the user directly - e.g., via a user interface for interacting with the biometric authenticator 103 – paragraph 0020), or a content viewing event of the electronic device.

Regarding claim 8, Schultz discloses,

the control method of claim 7, wherein the lock release event includes at least one of iris recognition (iris recognition – paragraph 0060), face recognition (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment. The biometric authenticator 103 captures, via the mobile device, a first biometric data and a second biometric data for the user – Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076. Facial and voice recognition – paragraph 0029), fingerprint recognition (fingerprint recognition – paragraph 0060), or pattern recognition (specific sequence of facial features – paragraph 0032).
The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

Murakami US PGPub: US 2014/0307926 A1 Oct. 16, 2014.
An expression estimation device configured to estimate an expression of a person from an image has an expression determination unit that analyzes the image of the person to generate first expression information indicating an expression of the person, a motion determination unit that analyzes the image of the person to determine a type of motion of the person, and an expression estimation unit that generates second expression information indicating the expression of the person according to the first expression information generated by the expression determination unit and the type of motion determined by the motion determination unit (ABSTRACT, Figs. 9/43, 11/s22a).

Kim US PGPub: US 2012/0027267 A1 Feb. 2, 2012.
A method of controlling the operation of a mobile terminal includes displaying, on a display module of the mobile terminal, a stereoscopic three-dimensional (3D) image using a disparity between left-eye and right-eye images, receiving a touch input within the stereoscopic 3D image, determining whether a position of the touch input is received within a first area, a second area or a third area, wherein the right-eye image is displayed in the first area, the left-eye image is displayed in the second area, and the third area is the overlapping area of the left-eye and right-eye images, and correcting a touch-sensing area on the display module according to the position of the received touch input, wherein the touch-sensing area receives a touch for selecting the stereoscopic 3D image (ABSTRACT, Figs. 1, 5, paragraph 0010).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642